Dismissed and Memorandum Opinion filed December 18, 2003








Dismissed and Memorandum Opinion filed December 18,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01315-CR
____________
 
VIHN B. PHAM, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause No. 932,038
 

 
M E M O R A N D U M  
O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of aggravated assault and sentenced to confinement for three years in
the Institutional Division of the Texas Department of Criminal Justice on April
22, 2003.  No timely motion for new trial
was filed.  Appellant=s notice of appeal was not filed
until October 22, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 18, 2003.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.
Do Not Publish C Tex. R.
App. P. 47.2(b).